Exhibit 10.2
Master Contract for the Regular Factoring of Claims á forfait
between
Lear Corporation Austria GmbH
Alte Hauptstr. 5-7
A-8580 Köflach
(hereinafter referred to as “Seller”)
and
Dresdner Bank Aktiengesellschaft in Frankfurt am Main
Theodor-Heuss-Allee 44
60301 Frankfurt am Main
(hereinafter referred to as “Buyer”)

1



--------------------------------------------------------------------------------



 



§1   Subject of the Forfaiting and Maximum Amount

(1)   The Buyer undertakes herewith to purchase without recourse from the Seller
the purchase price claims (hereinafter referred to as “Claims”) to which the
Seller is entitled against the companies listed in Appendix 2 (hereinafter
referred to individually as “Debtor” and collectively as “Debtors”) from the
supply of goods and services, in each case up to the maximum amounts stipulated
in Appendix 2, in accordance with the terms of this Master Contract. The
original payment terms set forth in Appendix 3 apply to the claims to be
purchased.

(2)   The purchase of the claims shall be effected on the basis of an individual
purchase contract (hereinafter referred to individually as “Individual Contract”
and collectively as “Individual Contracts”) substantially in the form set forth
in Appendix 1.

(3)   The Buyer will purchase the claims only if it

  a)   can either examine the financial situation of the respective Debtor in
accordance with § 18 German Banking Act (KWG), or     b)   is entitled in
accordance with § 21 para. 4 German Banking Act (KWG) to dispense with the
disclosure of the financial situation of the respective Debtor. The precondition
for dispensing with the disclosure of the financial situation of the respective
Debtor is, among others, that the purchased claim is due within 3 months
calculated from the date of purchase.

Inasmuch as according to this the Buyer no longer purchases claims against
Debtors it previously included in the purchase, it will notify the Seller
thereof in writing without delay.

(4)   The total amount of Claims not yet paid by the Debtors or, inasmuch as
claims have been paid by the Debtors, the proceeds of Claims which have not been
transferred by the Seller to the Buyer in line with the collections proceedings
set out in § 7 of this Master Contract shall not at any time exceed the maximum
limits stipulated for each Debtor in Appendix 2. The maximum limits stipulated
in Appendix 2 may be exceeded in individual cases if the Buyer permits such an
exceeding.

(5)   The Buyer shall have the right to refuse future purchases of claims in
respect of an individual Debtor if

  a)   the proceeds of the purchased Claims have been paid into the Collection
Account specified in § 7 para. 1 of this Master Contract for that Debtor and the
Seller fails to notify the Buyer not later than 10.00 a.m. (Frankfurt time) on
the respective Debit Date as defined in § 7 para. 3 of this Master Contract of
such payment by means of a written notice (hereinafter referred to as the
“Payment Notice”), provided that the Buyer shall not have the right to refuse
future purchases of Claims in respect of that Debtor if and to the extent the
nominal amount of Claims offered to the Buyer does not exceed the limit
available for that Debtor on the respective Availability Date as defined in § 2
para. 1 of this Master Contract. For the purpose of this § 1 para. 5 a) the
available limit shall be determined by the maximum limit stipulated for that
Debtor in Appendix 2 less (i) the nominal amount of any Claims purchased by the
Buyer for which the Buyer has not yet received a Payment Notice and (ii) the
nominal amount of any Claims purchased by the Buyer for which the objection
period set forth in § 8 of this Master Contract has not yet expired. Upon
receipt by the Buyer of a Payment Notice the Seller’s right set forth in § 8

2



--------------------------------------------------------------------------------



 



      of this Master Contract to object to the debit of the respective Debit
Account as defined in § 7 para. 3 of this Master Contract shall expire.

  b)   the Seller has exercised its right of objection pursuant to § 8 of this
Master Contract in relation to that Debtor;     c)   the corporate credit rating
determined and published by Standard & Poor’s (hereinafter referred to as
“Credit Rating”) for Magna International Inc. is lower than “BB”;     d)   a
Credit Rating is no longer available for the direct parent company of that
Debtor; or     e)   the Seller’s Debit Account as defined in § 7 para. 3 of this
Master Contract relating to that Debtor does not show sufficient funds on the
various Debit Dates as defined in § 7 para. 3 of this Master Contract stipulated
in the respective individual Contract.

(6)   The Buyer shall have the right to refuse future purchases of claims in
general if

  a)   the Credit Rating for Lear Corporation Inc., is lower than “B - ”;    
b)    a Credit Rating is no longer available for Lear Corporation Inc.; or    
c)   the Seller terminates the Dresdner Cash Concentrating master contract of
which evidence must be furnished pursuant to § 3 para. 1 b) of this Master
Contract.

§ 2 Purchase of Claims

(1)   The Seller shall offer the Buyer Claims for purchase by presenting the
documentation stipulated in § 3 para. 2 a) of this Master Contract at the latest
on the last Banking Day of each calendar month (hereinafter referred to as
“Availability Date”). The Buyer shall accept this offer by countersigning the
Individual Contract sent by the Seller.   (2)   The Individual Contract, duty
signed by the Seller, in each case shall be submitted to the Buyer on the
respective Availability Date by 08.30 a.m. hrs CET at the latest. The Buyer
shall make the relevant information needed by the Seller to complete the
Individual Contract available to the Seller one Banking Day prior to the
availability date by 15.00 hrs CET at the latest.   (3)   The respective Debtor
Open Items List stipulated in § 3 para. 2 b) shall have been received by the
Buyer at the latest by 12.00 a.m. hrs CET on the 10th Banking Day after the
availability date.       If the respective Debtor Open Items List is not
received by the Buyer on time, it shall be entitled by written declaration
addressed to the Seller to rescind (zurücktreten) the Individual Contract the
Buyer has concluded with the Seller and which should be specified by the
relevant Debtor Open Items List. In the event of rescission, the Seller shall
repay the claim purchase price already paid by the Buyer plus interest in the
amount of the debit interest rate agreed in each case with the Seller for normal
overdrafts (geregelte Überziehugen).   (4)   The price for the purchased claims
shall be due on the settlement date stipulated in the respective Individual
Contract (hereinafter referred to as “Settlement Date”) and net payment will be
effected in favour of the Seller’s account no. 400 / 9 801 315 00 held with the
Buyer.

3



--------------------------------------------------------------------------------



 



§ 3 Documentation

(1)   Prior to the first settlement of Claims that are to be purchased on the
basis of this Master Contract, the Seller shall submit to the Buyer the
following documentation which must in form and substance be acceptable to the
Buyer

  a)   a copy of the instruction, duly signed by the Seller, addressed to the
respective Debtors instructing them to effect payment to the respective
Collection Account as defined under § 7 para. 1 of this Master Contract with
Dresdner Bank AG Wien Branch,     b)   a Dresdner Cash Concentrating master
contract duly signed by the Seller evidencing that the Seller’s accounts nos.
400 / 9 801 315 11 with the Buyer are Included in the Dresdner Cash
Concentrating as principal accounts and the Collection Accounts as defined under
§ 7 para. 1 of this Master Contract as sub-account, so that the debit and credit
movements on Collection Account no. 2 004 689 00 will be transferred to account
no. 400 / 9 801 315 11.     c)   pledge agreements duly signed by the Seller in
respect of all present and future funds on the Collection Account as defined
under § 7 para. 1 of this Master Contract and the account no. 400 / 9 801 315 11
held by the Seller with the Buyer.         In case of a Credit Rating of “BBB-”
or better for the Seller, the Buyer is prepared to consider at the Seller’s
request if and on what terms and conditions the pledge of the collection- and
debit accounts could be released.     d)   two blank fetters of instruction,
duly signed by the Seller, in the form of Appendix 4. The Buyer is entitled to
make copies of these.

(2)   The Seller shall present to the Buyer with each settlement the following
documentation:

  a)   the Individual Contract for the purchase of Claims, duly signed by the
Seller.     b)   the Debtor Open Items List for each Debtor, duly signed by the
Seller, which shall contain only the claims offered to the Buyer for purchase
and the following information:

  •   the name and address of the respective Debtor,     •   the gross amount of
each Individual Claim to be purchased, Including value added lax,     •   the
advance payment amount (including value added tax) [if applicable],     •   the
amount of credits (including value added tax) [if applicable],     •   the
amount of Claims of which the due dates are prior to the Debit Dates as defined
in § 7 para. 3 of this Master Contract [if applicable]     •   with regard to
each individual Claim to be purchased, the invoice and / or voucher number and
the invoice date as well as its due date


    (hereinafter referred to as “Debtor Open Items List”).

§ 4 Pricing

(1)   The discount rate shall be made up of the applicable EURIBOR rate
(depending on the due date of the Claims) on the Settlement Date plus a margin.
The margin shall be established, depending on the credit rating of Lear
Corporation Inc. and Magna International Inc. determined and published by
Standard & Poor’s, as follows:

4



--------------------------------------------------------------------------------



 



As long as the Credit Rating of Magna International Inc. is “BBB-” or better,
the applicable margin shall be derived solely from the Credit Rating of Lear
Corporation Inc., USA. in this case the margin will be charged as follows:

      Rating Lear Corporation Inc., USA   margin in % p.a.
AA- or better
  0.20
A- or better
  0.35
BBB+
  0.57
BBB
  0.72
BBB-
  0.82
BB+
  0.92
BB-
  1.02
BB-
  1.12
B+
  1.32
B
  1.57
B-
  1.87

As long as Magna International Inc. has a Credit Rating of “BB” or “BB+” and the
Credit Rating of Lear Corporation Inc., USA, is “BBB-” or better, the applicable
margin shall be derived solely from the Credit Rating of Magna International
Inc.. In this case the margin shall be charged as follows:

      Rating Magna International Inc.   margin in % p.a.
BB+
  1.15
BB
  1.38

As long as Magna International inc. has a Credit Rating of “BB” or “BB+” and the
Credit Rating of Lear Corporation Inc., USA, ranges between “B-” and “BB+”, the
applicable margin shall be derived solely from the Credit Rating of Magna
International Inc., In this case the margin will be charged as follows:

      Rating Magna International Inc.   margin in % p.a.
BB+
  1.65
BB
  1.90

In the event of a change in the relevant Credit Rating the new margin shall
apply to all Individual Contracts that are concluded after the changed Credit
Rating is published.
“EURIBOR” is the per annum rate for interbank deposits in euro that is fixed at
11.00 hrs Brussels time one Banking Day before the Settlement Date with an
interest period equivalent to the time period between the Settlement Date and
the due date of the purchased Claims (hereinafter referred to as “Refinancing
Period”) and is shown on the Reuters page under RIC CODE: EURIBOR 3MD. Reuters
news agency (or on a page replacing that page) for spot value on the basis of
the interest calculation method actual/360 days (hereinafter referred to as
“Reuters Page”). If the Refinancing Period is not reflected on the Reuters Page
the applicable EURIBOR-rate shall be determined by the Buyer on the basis of the
per annum rates of interbank deposits in Euro fixed at 11.00 hrs Brussels time
one Banking Day before the Settlement Date for the interest period immediately
higher and lower than the Refinancing Period shown on the respective Reuters
page. The determination of the Buyer shall be made in good faith and, if so
made, be conclusive and binding on the Seller.

5



--------------------------------------------------------------------------------



 



(2)   the discount rate shall be calculated on the basis of one year with
360 days and the actual number of days elapsed for the number of calendar days
between the Settlement Date and the Debit Date as defined in § 7 para. 3 of this
Master Contract pursuant to the respective Individual Contract.   (3)   As long
as maximum limits stipulated In Appendix 2 to this Master Contract are utilised
to an extent of less than 80 % in respect of each individual Debtor (hereinafter
referred to as “Minimum Sales Volume”) a commitment fee of 0.15% p.a. shall be
charged for an amount which corresponds to an amount of receivables that would
have had to be purchased to equal the Minimum Sales Volume. No commitment
commission shall be charged anymore if the Buyer exercises its right under § 1
para. 4 b) or § 11 para. 2 of this Master Contract.   (4)   Upon conclusion of
this Master Contract a one-off arrangement fee of EUR 50,000 (plus VAT) shall be
payable to the Buyer. By countersigning this Master Contract the Seller
irrevocably authorizes the Buyer to debit account no 400 / 9 801 315 00.

§ 5 Assignment of Claims

(1)   In fulfillment of his obligations under the Individual Contracts concluded
pursuant to § 1 para. 2 of this Master Contract, the Seller hereby assigns to
the Buyer the Claims stipulated in the respective Individual Contract and as
specified by the relevant Debtor Open Items List which shall be submitted for
each case of purchase of Claims. Together with the assigned Claims, all other
rights and claims due to the Seller against the debtor arising from contracts on
which these Claims are based shall also be transferred to the Buyer as part of
the assignment, in particular all claims for payment and damages including all
independent and non-independent discretionary rights (Gestaltungsrechte), e.g.
termination rights. In case of cancellation or any other change in the
performance of the contracts upon which the assigned Claims are based, the
Seller furthermore hereby assigns all associated claims against the original
debtor or any third party to the Buyer, including claims resulting from
cancellation.       Any security given for the Claims shall also be transferred
to the Buyer insofar as if is not transferred by operation of law as part of the
assignment. At the Buyer’s request, the Seller shall inform him of any security
given.   (2)   The Buyer accepts the assignments.   (3)   Insofar as special
declarations or acts are necessary, or are considered by the Buyer to be
necessary, for the transfer of the purchased Claims and/or accessory rights
including any security given, the Seller shall carry out or provide these
without delay. Furthermore, the Seller hereby authorises the Buyer to disclose
the assignment of the claims against the Debtors of the purchased Claims in his
own name without delay, if the Seller’s collection authorisation under § 9 para.
1 of this Master Contract can be revoked. At the Buyer’s request, the Seller
shall also hand over to the Buyer or a third party specified by the Buyer all
documentation that may be reasonably required as evidence of the transfer or to
assert the claims. This applies in particular if the purchased Claims are no
longer collected by the Seller. Furthermore, the Buyer shall be entitled to
obtain, at the Seller’s expense, a legal opinion from a law firm competent to
advise in the Seller’s jurisdiction with regard to the effectiveness of this
contract and the assignments of Claims.

6



--------------------------------------------------------------------------------



 



§ 6 Warranties and Liabilities of the Seller

(1)   The Seller guarantees to the Buyer that he is the holder (inhaber) of the
Claims sold and that they are legally valid and free from detenses and
objections until satisfied in full. The Seller guarantees that he has
unrestricted right of disposal (Verfügungsberechtigung) over the claims, that
their assignment is neither limited nor excluded, either by their terms or by
law, that no third party rights exist in relation to them, that it has duly and
completely fulfilled the contracts underlying the Claims and that the purchased
Claims exist to their full extent, as described in the respective Individual
Contract and in the Debtor Open Items List relating thereto, and that they fall
due on the dates specified therein. Moreover, the Seller guarantees that the
purchased claims have been assigned, either by their terms or by law, to the
buyer with legal effect (also in relation to third parties). Upon the Buyer’s
first demand, the Seller shall at its own expense take all actions that may be
or may become necessary to ensure that an assignment is effective towards third
parties under applicable law.   (2)   Any deductions which are asserted by the
Debtor in relation to any objections or defenses (Einreden und Elnwendungen)—
regardless of the legal grounds on which they are based-shall be borne by the
Seller. The Buyer shall not be obliged to dispute this matter with the debtor.  
(3)   The sale of claims is without recourse, i.e. the Seller does not accept
any guarantee for the creditworthiness of the Debtors of the purchased Claims.  
(4)   The guarantee of the Seller for the existence of the sold claims being
free of detects of title shall apply irrespective of any fault on the part of
the Seller and of whether or not the Buyer knew or should have known of such
defects of title upon conclusion of the Individual Contract. This shall not
apply where and insolar as the objections and defenses (Einreden und
Einwendungen) concerned or the extinction of a claim are based solely on the
institution of insolvency proceedings in respect of the assets of the Debtor.  
(5)   Where the sold claims are seriously disputed with objections and defenses
(Einreden und Einwendungen) or in any other manner, the Seller shall bear the
burden of proof for their unrestricted legal existence as well as all legal
costs incurred in any litigation with the Debtor. Where the Seller is in breach
of his obligations under this § 6 of the Master Contract , the Buyer may demand
from the Seller that the Seller pay all sums to the Buyer not received by the
Buyer from the Debtor on each due date. The Seller shall pay interest on any
arrears from the due date for each Claim at the applicable statutory interest
rate.   (6)   The Seller shall reimburse the Buyer for all losses incurred by
the Buyer as a result of a failure by the Seller to pay value added tax at the
time and in the amount due and shall hold the Buyer harmless from all claims
that are asserted against it as a result of such failure.   (7)   The Seller
shall inform the Buyer of any Change of Control immediately upon becoming aware
of it. “Change of Control” means the acquisition by any person, or two or more
persons acting in concert, of beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934) of 51 % or more of the outstanding shares of voting stock
of Lear Corporation, USA.   (8)   The Seller shall inform the Buyer of any
Material Indebtedness which is not paid when due (or within any applicable grace
period provided therefore), becomes prematurely due and payable (as a result of
an event of default howsoever described) or is cancelled or suspended (as a
result of an event of default howsoever described) Immediately upon becoming
aware of such event. “Indebtedness” means, at any given date, the sum (without
duplication) at such date of (a) indebtedness for borrowed money or for the
deferred

7



--------------------------------------------------------------------------------



 



    purchase price of property or services in respect of which Lear Corporation
Inc., USA is liable as obligor, (b) indebtedness secured by any lien on any
property or asset owned or held by Lear Corporation Inc., USA regardless of
whether the indebtedness secured thereby shall have been assumed by or is a
primary liability of Lear Corporation Inc., USA, (c) obligations of Lear
Corporation Inc., USA under financing leases, (d) the unreimbursed amount of all
drafts drawn under letters of credit issued for the account of Lear Corporation
Inc., USA and (e) obligations (in the nature of principal or interest) of Lear
Corporation Inc., USA in respect of acceptances or similar obligations issued or
created for the account of Lear Corporation Inc., USA; but excluding (i) trade
and other amounts payable in the ordinary course of business in accordance with
customary trade terms and which are not overdue for more than 120 days or, if
overdue for more than 120 days, as to which a dispute exists and adequate
reserves in conformity with GAAP have been established on the books of such
person, (ii) deferred compensation obligations to employees and (iii) any
obligation otherwise constituting indebtedness the payment of which Lear
Corporation Inc., USA has provided for pursuant to the terms of such
indebtedness or any agreement or Instrument pursuant to which such indebtedness
was incurred, by the irrevocable deposit in trust of an amount of funds or a
principal amount of securities which deposit is sufficient, either by itself or
taking into account the accrual of interest thereon, to pay the principal of and
interest on such obligation when due. “Material Indebtedness” means any
Indebtedness in an aggregate principal amount exceeding $50,000 000.   (9)  
Claims arising from warranties and obligations assumed by the Seller under this
Master Contract shall become time-barred 3 years after the due date of the
individually assigned Claim.

§ 7 Collection of Claims

(1)   The Seller shall instruct the Debtors, until further notice, to remit the
proceeds of the purchased Claims solely to the Seller’s accounts, specified
below, with Dresdner Bank AG, Wien Branch, nos

2 004 689 00

    (hereinafter referred to individually as “Collection Account” and
collectively as “Collection Accounts”), to continue to collect the claims in its
own name and without any costs for the Buyer and to take receipt of the
in-payments in respect of the claims on a fiduciary basis (treuhänderisch) for
the Buyer on the above-mentioned Collection Accounts. Any change to the payment
channel as well as the revocation of the afore-mentioned instruction by the
Seller requires the Buyer’s prior written approval.       In the event that the
claims are paid by the Debtors in the form of cheques and / or bills, the Seller
shall hand them over to the Buyer immediately upon receipt and present them for
collection on the Seller’s respective Collection Account with the Buyer.   (2)  
The Seller shall pledge all present and future funds on the Collection Accounts
to the Buyer in accordance with separate pledge agreements as security for the
Seller’s present and future obligations under this Master Contract and the
Individual Contracts concluded thereunder.   (3)   The Seller herewith
authorizes the Buyer to debit, on the debit dates as stipulated in the
respective Individual Contract (herein referred to individually as “Debit Date”
and collectively as “Debit Dates”), the Seller’s account nos. 400/9 801 315 11
with the Buyer (hereinafter referred to individually as “Debit Account” and
collectively as “Debit Accounts”) with the amount of the gross equivalent of the
Claims due from the individual Debtors. In the event that the debit accounts do
not show sufficient funds on the respective Debit Date to cover the debit of the
Claims then due, the Seller authorises the Buyer by signing this Master

8



--------------------------------------------------------------------------------



 



    Contract to debt the difference to the Seller’s account no. 400/9 801 315 00
with the Buyer (hereinafter referred to as “Current Account”) in order to
balance the respective Debit Accounts. The Seller is obliged to remit complete
cover to the respective Debit Account or the Current Account by not later than
9:00 am. (Frankfurt time) on the respective Debit Date. The Debit Dates are
shown in the respective Individual contract. Any credit balance remaining on the
respective Debit Account after the debit of the respective amount of the gross
equivalent of the payable claims on the respective Debit Date shall be
transferred to the Current Account.   (4)   The Seller shall inform the Buyer
within 1 Banking Day upon becoming aware of any delay in payment by the Debtors
or any other restrictions on the purchased Claims, as well as significant
circumstances which could have a detrimental effect on the existence or
enforceability of the purchased Claims. For the purposes of this § 7 para. 4 the
Seller’s obligation to inform the Buyer shall be limited to circumstances or
facts which are actually known to the European Treasury Director of Lear
Corporation Inc. or any other person acting in a similar capacity as notified by
Lear Corporation Inc. in writing to the Buyer.

§ 8 Rights of Objections

    Inasmuch as the factored claims have not been paid, in their entirety or in
part, by the Debtors upon their duo date, the Seller may object to the debit
towards the Buyer in writing within 60 calendar days of the Debit Date, if the
non-payment results from an inability to pay on the part of the Debtor and if
the claims that have been purchased but not paid for are adequately specified by
submitting copies of invoices. The invoices must show the invoice date, number
and amount, gross claim amount, net claim amount, Debtor, Debtor’s address and
original due date. After expiry of this period (receipt by Buyer is decisive),
the Seller can no longer object to the debit.

§ 9 Trust Agreement

(1)   Until further notice by the Buyer, the Seller shall continue to collect
the purchased Claims in his own name using the Collection Accounts. In the event
that the Claims are paid by the Debtors in the form of cheques and / or bills of
exchange, the Seller shall be obliged to hand them over to the Buyer immediately
upon receipt and to present them for collection on the Debit Accounts specified
in § 7 of this Master Contract.   (2)   If objections or defenses against the
purchased Claims are asserted or in case of noncompliance with the other
assurances and guarantees provided by the Seller under § 6 of this Master
Contract (Gewährieistungstall), the Buyer shall be entitled to demand that the
Seller repurchase the purchased Claims at the nominal value of the purchased
Claims. In addition the Seller shall indemnify the Buyer for any refinancing
costs or any other costs or expenses incurred by the Buyer as a result of the
raising of objections or defenses against the purchased Claims or the
non-compliance with the other assurances and guarantees provided by the Seller
under § 6 of this Master Contract. The Buyer shall calculate the amount of the
refinancing costs with reasonable discretion (billiges Ermessen) and shall
provide a certificate to the Seller confirming the amount of the refinancing
costs as soon as reasonably practical. The Seller and the Buyer agree not to
dispute in any legal proceeding the correctness of the determinations and
certifications of a rate or amount made by the Buyer unless the determinations
or certifications are inaccurate on their face or fraud can be shown.   (3)  
Collection of a Claim out of court shall be carried out by the Seller at his own
expense and agreed with the Buyer. The conclusion of a settlement out of court
or in court by the Seller is subject to the prior written approval of the Buyer.

9



--------------------------------------------------------------------------------



 



(4)   As long as claims sold are outstanding, the Seller shall provide the Buyer
with all information and pass on all documents that the Buyer considers
necessary to check and assert the assigned Claims. In order for the Buyer to
check and assert the assigned claims the Seller shall, at the Buyer’s request,
grant a third party authorized by the Buyer access to its documents with three
(3) Business Days notice, insofar as these relate to the purchased Claims. If
the Seller’s collection authority expires, the Buyer shall be entitled to demand
from the Seller that all documents pertaining to the assigned Claims be handed
over within five (5) Business Days notice.   (5)   If bankruptcy or composition
proceedings are filed or opened against the Seller, or if the Seller
persistently breaches significant obligations towards the Buyer under the terms
of this Master Contract, and if the Seller does not remedy these breaches
following a written request by the Buyer giving the Seller at least 10 calendar
days to remedy the breaches, or if the Buyer considers it necessary to protect
his rights on grounds based on the creditworthiness of the Seller, the Buyer
shall be entitled to revoke the collection authority granted to the Seller under
§ 9 of this Master Contract within five (5) Business Days notice and to collect
the factored claims itself, or have them collected by an authorised agent.   (6)
  The Seller shall then provide all necessary information in this respect to the
Buyer or the authorised agent and carry out or provide all actions and
explanations (including those involving third parties) which the Buyer considers
necessary for the collection of the purchased Claims. If the collection
authority is revoked due to reasons for which the Seller is responsible, the
Seller shall reimburse the Buyer for the costs of collection against evidence.
At the Buyer’s request, the Seller shall make appropriate advance payments to
the Buyer in respect of the anticipated collection costs.

§ 10 Information according to § 8 GWG (German Money Laundering Act)
          The Seller confirms that he is acting for his own account according to
§ 8 GWG.
§ 11 Duration and Termination

(1)   This Master Contract will be concluded for purchase of Claims due for
payment not later than April 30th, 2011. Before the expiry of this Master
Contract the Buyer is prepared, at the Seller’s request, to consider if and on
what terms and conditions this Master Contract may be prolonged.   (2)   The
Buyer shall be entitled to terminate this Master Contract in writing in respect
of one or all of the Debtors without notice it

  a)   Magna International Inc. ceases to own directly or indirectly 100% of the
Debtor,     b)   a major change in the shareholders structure of the Lear
Corporation Inc., USA, occurs, which causes a Change of Control,     c)   a
Seller and/or Lear Corporation Inc., USA, and/or a Debtor files for insolvency
proceedings or a comparable proceeding,     d)   the Seller amends the supply
contracts concluded with the Debtors with respect to the payment conditions or
any other terms affecting the assigned Claims,     e)   any Material
Indebtedness of Lear Corporation Inc., USA is not paid when due (or within any
applicable grace period provided therefore), becomes prematurely due and payable

10



--------------------------------------------------------------------------------



 



      (as a result of an event of default howsoever described) or is cancelled
or suspended (as a result of an event of default howsoever described), and    
f)   the Seller fails to comply with its obligations in § 6 of this Master
Contract.

(3)   The Seller shall be entitled to terminate this Master Contract in writing
without observing a period of notice. In this case the Seller shall pay a break
up-tee to the Buyer of

  a)   0.12 % p.a. on the maximum limit stipulated for each Debtor in Appendix 2
if the Seller terminates this Master Contract within 12 months from the
Effective Date,     b)   0.08 % p.a. on the maximum limit stipulated for each
Debtor in Appendix 2 if the Seller terminates this Master Contract after 12 but
before 24 months from the Effective Date, and     c)   0.04 % p.a. on the
maximum limit stipulated for each Debtor in Appendix 2 if the Seller terminates
this Master Contract after 24 but before 36 months from the Effective Date.

For the purpose of this § 11 para. 3 “Effective Date” means the date on which
this Master Contract is duly signed by both the Seller and the Buyer. The
break-up fee shall become due upon receipt by the Buyer of the Seller’s notice
of termination.

(4)   The terms of this Master Contract shall continue to apply to Individual
Contracts already concluded for the purchase of Claims if they were concluded
before a termination notice pursuant to § 11 para. 2 of this Master Contract is
received by the Seller.

§ 12 Amendments of the supply contracts of the Debtors
Any amendment of supply contracts the Seller has concluded with the Debtors,
which have an effect on the payment conditions or any further agreements
concerning the assigned claims and titles, shall be notified by the Seller to
the Buyer in written form without delay, so that the Buyer can determine under
which terms and conditions this Master Contract may be continued.
§13 Other Conditions

(1)   Amendments and supplements to this Master Contract including a
modification, supplement or amendment to General Business Conditions shall be
made in writing. This shall also apply to any cancellation or modification of
this § 13 para. 1.   (2)   It one of the terms of this Master Contract should be
or become ineffective, either in its entirety or in part, this shall not affect
the effectiveness of the other terms. The entirely or partially ineffective term
shall be replaced by an effective term that comes closest to the economic
purpose contemplated by the parties. The same shall apply if any gaps should
subsequently emerge in the Master Contract.   (3)   Banking days are days on
which banks in Frankfurt am Main are open for normal business.

11



--------------------------------------------------------------------------------



 



(4)   The Seller may assign rights arising from this Master Contract only with
the prior written approval of the Buyer.   (5)   All present and future taxes,
duties, charges and costs arising in connection with this contract and its
enforcement or the collection of the factored claims shall be borne by the
Seller.   (6)   All Appendices constitute an integral part of this Master
Contract.   (7)   Subject to the following sentence this Master Contract shall
governed by and construed in accordance with the laws of the Federal Republic of
Germany. The assignment of the rights and Claims contemplated by § 5 para. 1 of
this Master Contract shall be governed by the laws of Austria. Place of
jurisdiction and legal venue shall be Frankfurt am Main.   (8)   In addition,
the Buyer’s “General Business Conditions” shall apply. These can be inspected at
any of the Buyer’s branches or sent out on request. In connection with this
Master Contract, the security given to the Buyer under the Buyer’s General
Business Conditions is not a guarantee for the risk of loss associated with the
claims unless the Buyer is simultaneously entitled under this Master Contract to
corresponding claims against the seller.   (9)   The application of the
provisions of the UNIDROIT Convention on International Factoring of 28 May 1988
and the UNIDROIT Convention on International Finance Leasing of 28 May 1988 (in
each case as amended from time to time) to the Master Contract, any Individual
Contract or any transaction entered into or performed in accordance therewith or
there under shall be excluded to the fullest extent legally possible.

       
Frankfurt, June 20th, 2008
  Kôllach, June 20th, 2008
Signed and in agreement:
  Signed and in agreement:
Dresdner Bank AG in Frankfurt am Main
  LEAR Corporation Austria GmbH   /s/ Barbara Morgenstern 
/s/ Stefan Böhlich   /s/ Eddy Vanhoegaerden
/s/ Stangl Franz
(Legally binding signatures, names, place and date)
  (Legally binding signatures, names, place and date)
 
   
Appendices
   

12



--------------------------------------------------------------------------------



 



Appendix 1
to Master Contract dd. June 20th, 2008 between LEAR Corporation Austria GmbH,
Köflach,
Austria and Dresdner Bank
AG in Frankfurt am Main
Individual Contract No.          dd.
according to Master Contract dd. June 20th, 2008
between
LEAR Corporation Austria GmbH,
8580 Köflach, Austria
(hereinafter referred to as “Seller”)
and
Dresdner Bank AG in Frankfurt am Main
Theodor-Heuss-Allee 44, 60301 Frankfurt
(hereinafter referred to as “Buyer”)
 
Terms defined in the Master Contract shall have the same meaning in this
Appendix 1.
On basis of the Master Contract and the relevant Debtor Open Item List which
must be submitted as stipulated in § 3 para. 2 b) of the Master Contract, the
Seller and the Buyer conclude this Individual Contract No. [•] for purchase of
the following claims against debtors named hereafter, resulting from supplies
dated from          to          :

                  Debtor:   Purchase Amount     Maturity  
 
               
Magna Steyr Fahrzeugtechnik AG &
  €            
Co. KG, Graz, Austria
  €            
 
               
 
  €            
 
  €            
total purchase amount
  €            
,/. discount
  €            
= purchase price
  €            
Availability Date:
               

Calculation of purchase price and discount:

 
for the purchase amount of €
Settlement Date
discount period from — to
refinancing rate % p.a.
margin % p.a.
discount rate % p.a.
discount amounts €
purchase price €
Availability Date

     
Frankfurt,
  Köflach,
Dresdner Bank AG in Frankfurt am Main
  LEAR Corporation Austria GmbH
 
   
 
  /s/ Eddy Vanhoegaerden
/s/ Stangl Franz
 
(Buyer)
  (Seller)
(Legally binding signatures, names)
  (Legally binding signatures, names)

 



--------------------------------------------------------------------------------



 



Appendix 2
to Master Contract dd. June 20th, 2008 between LEAR Corporation Austria GmbH,
Köflach, Austria and Dresdner Bank AG in Frankfurt am Main
Maximum Purchase Amounts according to the Master Contract
dd. June 20th, 2008 for the following Debtors
Terms defined in the Master Contract shall have the same meaning in this
Appendix 2.
As long as the credit rating of Magna International Inc. “BBB-” or better, the
following maximum purchase amounts and limits shall apply accordingly:

              no.   Debtor   Monthly Maximum Purchase Amounts and Maximum Limit
in €
1.
  Magna Steyr
Fahrzeugtechnik AG &
Co, KG, Graz, Austria   monthly maximum purchase amount:   €   15,000,000.—
 
    maximum limit:   €   15,000,000.—
 
         

As long as the credit rating of Magna International Inc. is “BB” or “BB+”, the
following maximum purchase amounts and limits shall apply accordingly:

              no.   Debtor   Monthly Maximum Purchase Amounts and Maximum Limit
in €
1.
  Magna Steyr
Fahrzeugtechnik AG
Co. KG, Graz, Austria   monthly maximum purchase amount:   €   7,500,000,—
 
    maximum limit:   €   7,500,000.—
 
         

     
Frankfurt, June 20th, 2008
Signed and in agreement:
  Köflach, June 20th, 2008
Signed and in agreement:
Dresdner Bank AG in Frankfurt am Main
  LEAR Corporation Austria GmbH
 
    /s/ Barbara Morgenstern 
/s/ Stefan Böhlich
 
  /s/ Eddy Vanhoegaerden
/s/ Stangl Franz
 
(Buyer)
  (Seller)
(Legally binding signatures, names, place and date)
  (Legally binding signatures, names, place and date)

 



--------------------------------------------------------------------------------



 



Appendix 3
to Master Contract dd. June 20th, 2008 between LEAR Corporation Austria GmbH,
Köflach, Austria and Dresdner Bank AG in Frankfurt am Main
Original Conditions of Payment:
Terms defined in the Master Contract shall have the same meaning in this
Appendix 3.

          no.   Debtor   Original Payment Conditions/Original Maturities
1.
  Magna Steyr Fahrzeugtechnik AG &
Co. KG, Graz. Austria   payment on the 25th of the month following the month of
delivery

     
Frankfurt, June 20th, 2008
Signed and in agreement:
  Köflach, June 20th, 2008
Signed and in agreement:
Dresdner Bank AG in Frankfurt am Main
  LEAR Corporation Austria GmbH
 
    /s/ Barbara Morgenstern
/s/ Stefan Böhlich
 
  /s/ Eddy Vanhoegaerden
/s/ Stangl Franz
 
(Buyer)
  (Seller)
(Legally binding signatures, names, place and date)
  (Legally binding signatures, names, place and date)

 



--------------------------------------------------------------------------------



 



Appendix 4
to Master Contract dd. June 20th, 2008 between LEAR Corporation Austria GmbH,
Köflach, Austria and
Dresdner Bank AG in Frankfurt am Main
To
Assignment of claims by LEAR Corporation Austria GmbH, Alte Hauptstr. 5 - 7,
8580 Köflach, Austria
Ladies and Gentlemen,
We herewith notify you that we have assigned by way of a Master Contract dated
June 20th, 2008 between Dresdner Bank AG and ourselves (the “Master Contract”)
and the individual contract no. [•] concluded on the basis of the Master
Contract (the “Individual Contract”) the claims for payment listed in the Annex
hereto together with all rights appertaining thereto resulting from the sale of
goods or
to Dresdner Bank AG in Frankfurt am Main.
We therefore kindly ask you to duly execute the enclosed declaration and send it
to
Dresdner Bank AG in Frankfurt am Main
Theodor-Heuss-Allee 44, 60301 Frankfurt am Main, Germany
In case any increase or decrease of the amount claims, we kindly ask you to
inform us and the above-mentioned bank accordingly.
Our claims against you amounted to:
EUR,                                            as from
 
(currency, amount)                      (date)
From now on, please effect payments on to:
Beneficiary: ___________________________ account No. _______________
with _________________________________  banking code: 500 800 00
IBAN _______________________________

     
 
  /s/ Eddy Vanhoegaerden
/s/ Stangl Franz
 
(Place, date)
  (legally valid and binding signature(s), company seal)
 
  LEAR Corporation Austria GmbH

 